OPINION — AG — ** QUESTION: SENATE BILL NO. 156 APPROPRIATED TO THE PAULS VALLEY SCHOOL $300,000.00 FOR THE `CONSTRUCTION' OF CERTAIN NEW FACILITIES THAT WILL BE USED TO HOUSE AND FEED CHILDREN ADMITTED TO THE SCHOOL. THE BILL WILL NOT SPECIFICALLY AUTHORIZE PURCHASE DINING TABLES AND CHAIRS, KITCHENS RANGES ETC., THAT WOULD BE NECESSARY BEFORE THESE FACILITIES COULD BE OCCUPIED — WOULD THIS BILL AUTHORIZE CONSTRUCTION ? — AFFIRMATIVE (ERECTING, BUILDING, TREATMENT, ORIGINAL CONSTRUCTION, EQUIPMENT) CITE: 43A O.S. 252 [43A-252], ARTICLE V, SECTION 55 (JAMES P. GARRETT)